593 F.3d 974 (2010)
Byron CHAPMAN, Plaintiff-Appellee,
v.
PIER 1 IMPORTS (U.S.) INC., dba Pier 1 Imports # 1132, Defendant-Appellant.
No. 07-16326.
United States Court of Appeals, Ninth Circuit.
Filed January 26, 2010.
Lynn Hubbard, III, Esquire, Disabled Advocacy Group, APLC, Scottlynn J. Hubbard, Esquire, Law Offices of Lynn J. Hubbard, IV, Chico, CA, for Plaintiff-Appellee.
Richard Cortez, Jr., Esquire, Laura M. Franze, Hunton & Williams, LLP, Dallas, TX, Roland M. Juarez, Esquire, Hunton & Williams LLP, Los Angeles, CA, Christine A. Samsel, Akin Gump Strauss Hauer & Feld, LLP, Washington, DC, for Defendant-Appellant.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel *975 opinion shall not be cited as precedent by or to any court of the Ninth Circuit.